Opinion filed March 6, 2014




                                     In The

        Eleventh Court of Appeals
                                  __________

                              No. 11-14-00051-CV
                                  __________

      IN THE INTEREST OF A.E.R. AND A.A.R., CHILDREN


                    On Appeal from the 326th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 45,567-C


                     MEMORANDUM OPINION
      Appellant, Janelle Skinner, filed a notice of appeal in this cause from the
trial court’s order of dismissal. Upon docketing this case, we issued a letter dated
February 13, 2014, in which we noted that the order of dismissal did not appear to
be a final, appealable order as no ruling was made with respect to the Petition in
Intervention of the Office of the Attorney General. In the letter, we requested that
Appellant respond on or before February 24, 2014, and we informed Appellant that
this appeal would be subject to dismissal if she failed to respond and show grounds
to continue the appeal. TEX. R. APP. P. 42.3. Appellant has not filed a response.
Consequently, we dismiss the appeal pursuant to Rule 42.3(c).
      This appeal is dismissed.


                                                  PER CURIAM


March 6, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2